 



Exhibit 10.99
SECOND AMENDMENT TO COMMON STOCK PURCHASE WARRANT
This Second Amendment to Common Stock Purchase Warrant (this “Amendment”),
effective as of February 29, 2008, by and between Applied Digital Solutions,
Inc., a Delaware corporation (the “Company”), Laurus Master Fund, Ltd.
(“Laurus”), PSource Structured Debt Limited, a Guernsey limited liability
closed-ended company (“PSource”) and Valens U.S. SPV I, LLC (“VON” and together
with Laurus and PSource, the “Purchasers” and each, a “Purchaser”), amends that
certain Common Stock Purchase Warrant, issued as of August 24, 2006, as amended
on August 31, 2007, by the Company in favor of Laurus Master Fund, Ltd. and
exercisable into up to 1,719,745 shares of Common Stock of the Company (as
amended, modified or supplemented from time to time, the “Warrant”). Capitalized
terms used but not defined herein shall have the meanings given them in the
Securities Purchase Agreement, dated as of August 24, 2006, by and between the
Company and Laurus (as amended, modified or supplemented from time to time, the
“Purchase Agreement”).
PREAMBLE
WHEREAS, pursuant to the terms of the Purchase Agreement, the Company issued and
sold the Warrant to Laurus;
WHEREAS, Laurus subsequently assigned a portion of the Warrant to each of VON
and PSource, in the amount of 43,007 shares of Common Stock of the Company and
1,676,738 shares of Common Stock of the Company, respectively; and
WHEREAS, the Warrant was previously amended on August 31, 2007 and the
Purchasers and the Company again desire to amend the Warrant in connection with
the Amendment of Warrants and Conditional Consent to Asset Sales made and
entered into effective as of February 29, 2008, by and among Kallina
Corporation, a Delaware corporation, Laurus, VON, Valens Offshore SPV I, Ltd.,
PSource, Valens Offshore SPV II, CORP., a Delaware corporation, and the Company.
NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. The definition of “Exercise Price” in the Warrant is hereby deleted and
replaced by the following:
The “Exercise Price” applicable under this Warrant shall be the price of $0.70
per share for each share acquired hereunder.
2. This Amendment shall be effective as of the date hereof following the
execution and delivery of this Amendment by each of the Company, Laurus, VON and
PSource (the “Amendment Effective Date”).

 

 



--------------------------------------------------------------------------------



 



3. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Warrant, and all of the other forms,
terms and provisions of the Warrant remains in full force and effect.
4. From and after the Amendment Effective Date, all references in the Purchase
Agreement and the Related Agreements referred to therein to the “Warrant” shall
be deemed to be references to the “Warrant” as modified hereby.
5. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

              COMPANY:   PURCHASER:
 
            APPLIED DIGITAL SOLUTIONS, INC.   LAURUS MASTER FUND, LTD.
 
           
By:
  /s/ Lorraine M. Breece   By:   /s/ Scott Bluestein
 
           
Name:
  Lorraine M. Breece   Name:   Scott Bluestein
 
           
Title:
  Senior VP and Acting CFO   Title:   Authorized Signatory
 
           
 
                    VALENS U.S. SPV I, LLC
 
           
 
      By:   /s/ Scott Bluestein
 
           
 
      Name:   Scott Bluestein
 
           
 
      Title:   Authorized Signatory
 
           
 
                    PSOURCE STRUCTURED DEBT LIMITED
 
           
 
      By:   /s/ Scott Bluestein
 
           
 
      Name:   Scott Bluestein
 
           
 
      Title:   Authorized Signatory
 
           

 

Second Amendment to Common Stock Purchase Warrant

 

 